DETAILED ACTION
This action is in response the initial filing of application no. 16/295667 on 03/07/2019.
Claims 1 -20 are still pending in this application, with claims 1, 10 and 14 being independent.
Note: dialog and dialogue are used interchangeably throughout the office action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 4, 7, 8, 13 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Objections
Claim 2 is objected to because of the following informalities:  “first specialized LM included words” should recite -- a first specialized LM includes words --.  Appropriate correction is required.
Claim 10 is objected to because of the following informalities:  the acronym LM should be spelled out at first instance in the claim set.  Appropriate correction is required.
Claim 11 is objected to because of the following informalities: "wherein a plurality of specialized LMs stored for use” should recite -- wherein a plurality of specialized LMs are stored for user --  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Cuesta et al. (“On the dynamic adaptation of language models based on dialogue information”) in view of McGann et al. (US 2018/0336896)(“McGann”)
For claim 1, Cuesta discloses a method (Abstract), comprising: clustering a plurality of elements (dialogue concepts and/or dialogue goals including actions the user wants to carry out) comprising a dialog (1.3. This work, pg. 1072) into at least a first cluster and a second cluster (3.4 LM based on the clustering of dialogue elements, 3.4.2. Semi-automatic semantic hierarchical clustering pg.1076 - 1078); creating a first dataset of natural language sentences for the first cluster and a second dataset of natural language sentences for the second cluster (sentences in which a certain element appears are used to estimate the LMs associated to those dialogue elements, wherein these sentences are used to train a LM related to a cluster, e.g. text database comprising 516 fully labeled sentences, 3.2 Considerations, 3.4 LM based on the clustering of dialogue elements, 3.4.2 Semi-automatic hierarchical clustering, 4.Evaluation, pg. 1074, 1076 – 1078, 1080); generating a first specialized language model (LM) associated with 
 	However, McGann discloses a method for engaging in an automated dialog with a user (Abstract), wherein dialog elements (intents and goals, Fig.3, 302 and 304) are embodied as a nodes in a dialog tree (domain model comprising a decision tree with associated intent and goal nodes which incorporate functions of a dialog flow and associated blocks, Fig. 2 and Fig.3; [0005] [0006][0061] [0111 – 0113]), wherein these nodes are traversed as the dialog progresses through a dialog flow ([0005 – 0007] [0061] [0062] [0111] [0112] [0114 – 0117]).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time of applicant’s invention to modify Cuesta’s teachings with McGann’s teachings so that the dialog elements are further embodied by a plurality of nodes on a dialog tree so that the dialog element clustering further comprises clustering nodes on the dialog tree further comprises clustering the nodes on the dialog tree for the purpose of  providing an automated response system which expands the ability to understand user intent including adapting language models to achieve better speech recognition rates (Cuesta, 1.Introduction) (McGann, [0015]).

For claim 14, Cuesta discloses a method (Abstract), comprising: clustering a plurality of elements (dialogue concepts and/or dialogue goals including actions the user wants to carry out) comprising a dialog (1.3. This work, pg. 1072) into at least a first cluster and a second cluster (3.4 LM based on the clustering of dialogue elements, 3.4.2. Semi-automatic semantic hierarchical clustering pg.1076 - 1078); creating a first dataset of natural language sentences for the first cluster and a second dataset of natural language sentences for the second cluster (sentences in which a certain element appears are used to estimate the LMs associated to those dialogue elements, wherein these sentences are used to train a LM related to a cluster, e.g. text database comprising 516 fully labeled sentences, 3.2 Considerations, 3.4 LM based on the clustering of dialogue elements, 3.4.2 Semi-automatic hierarchical clustering, 4.Evaluation, pg. 1074, 1076 – 1078, 1080); generating a first specialized language model (LM) associated with the first cluster based on the first dataset (after grouping the elements, a model is estimated for each group, 3.4 LM based on the clustering of dialogue elements, 3.4.2 Semi-automatic hierarchical clustering, 4.Evaluation and  4.3 Using hierarchical single-level LSA clustering, pg. 1076 – 1078 and 1080 - 1082); and generating a second specialized LM associated with the second cluster based on the second dataset (after grouping the elements, a model is estimated for each group, 3.4 LM based on the clustering of dialogue elements,  3.4.2 Semi-automatic hierarchical clustering, 4.Evaluation and 4.3 Using hierarchical single-level LSA clustering, pg. 1076 – 1078 and 1080 - 1082),wherein the first specialized LM is different from the second 
 	However, McGann discloses a method for engaging in an automated dialog with a user (Abstract), wherein dialog elements (intents and goals, Fig.3, 302 and 304) are embodied as a nodes in a dialog tree (domain model comprising a decision tree with associated intent and goal nodes which incorporate functions of a dialog flow and associated blocks, Fig. 2 and Fig.3; [0005] [0006][0061] [0111 – 0113]), wherein these nodes are traversed as the dialog progresses through a dialog flow ([0005 – 0007] [0061] [0062] [0111] [0112] [0114 – 0117]). Additionally, McGann discloses a computer readable storage medium including instructions that when performed by a processor enable the processor to perform a method ([0171]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of applicant’s invention to modify Cuesta’s teachings with McGann’s teachings so that the dialog elements are further embodied by a plurality of nodes on a dialog tree so that the dialog element clustering further comprises clustering nodes on the dialog tree, and the method is performed by a processor using instructions stored on a computer readable storage medium for the purpose of  providing an automated response system which expands the ability to understand user intent including adapting language models to achieve better speech recognition rates (Cuesta, 1.Introduction) (McGann, [0015]).

.

Claims 2 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Cuesta et al. (“On the dynamic adaptation of language models based on dialogue information”) in view of McGann et al. (US 2018/0336896)(“McGann”), and further in view of Lloyd et al. (US 2012/0191449) (“Lloyd”).
For claims 2 and 15, the combination of Cuesta and McGann fails to teach, wherein the first specialized LM includes less vocabulary than a domain-specific LM for the dialog tree and 
However, Lloyd discloses a speech recognition method (Abstract) comprising multiple language models, wherein each language model is a subset of a larger, general language model and excludes words which do not pertain to the specialized nature of the language model ([0028] [0029] [0048]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of applicant’s invention to improve the invention disclosed by the combination of Cuesta and McGann in the same way that Lloyd’s method has been improved to achieve the following predictable results for the purpose of  providing an automated response system which expands the ability to understand user intent including adapting language models to achieve better speech recognition rates (Cuesta, 1.Introduction) (McGann, [0015]): the first specialized LM includes less vocabulary (subset) than a domain-specific (general) LM for the dialog tree and the second specialized LM includes less vocabulary (subset) than the domain-specific LM, wherein the first specialized LM included words excluded from the second specialized LM and the second specialized LM includes words excluded from the first specialized LM (Cuesta, the first and second specialized language models pertain to different dialog elements, Fig.6a; 3.4.2. Semi-automatic semantic hierarchical clustering, pg. 1077 and 1078).

Claims 5, 6, 9  and 18 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over Cuesta et al. (“On the dynamic adaptation of language models based on dialogue information”) .
For claims 5 and 18, the combination of Cuesta and McGann further discloses receiving a first user utterance (McGann, the dialog engine receives a spoken utterance, [0120]) at a first node in the dialog tree (McGann, the controller 158 identifies/gets a focus block in the dialog, outputs a prompt or response associated with the current focus block, e.g. welcome message, and receives a user action at the current focus block, wherein the focus block is incorporated as a node in the domain model/decision tree, [0061] [0062] [0112] [0114] [0115] [0117]  [0120]); determining a first intent of the first user utterance (McGann, the dialog engine processes the user action and computes a user turn in the dialog,  [0062] [0117] [0121 – 0124]  [0139] [0140] [0142 -0144]); navigating to a second node in the dialog tree based on the first intent (McGann, the dialog engine computes a system turn identifying a next best response to be provided by the dialog engine for the user turn…such response may be  to identify a target node having a highest belief value for advancing the dialog to that node, wherein a next block down the hierarchy is retrieved and executed, [0061] [0062] [0117] [0119] [0122 – 0124] [0129] [0138]); receiving a second utterance (McGann, the process repeats so that the dialog engine receives a spoken utterance, [0062] [0114] [0115] [0117] [0119] [0120]); determining a second intent of the user utterance (McGann, the process repeats to that the dialog engine processes the user action and computes a user turn in the dialog,  [0062] [0117] [0119 – 0124]  [0139] [0140] [0142 -0144]); and navigating to a third node (McGann, the process repeats so that dialog engine computes a system turn identifying a next best response to be provided by the dialog engine for the user turn…such response may be  to identify a target node having a highest belief value for advancing the dialog to that node, wherein a next block down the hierarchy is retrieved and executed, 
Additionally, the combination of Cuesta and McGann further discloses wherein the most suitable LMs (content specific LMs) used to adapt a LM are selected at each dialogue turn (Cuesta, 1.1.1. Model Adaptation, 1.2 Application of LM adaptation and 1.3 This work, pg.1070 – 1072), and the LM are used to convert an utterance into text so that an intent can be determined (Cuesta, 2. Spoken Dialogue System, pg. 1073).
Yet, the combination of Cuesta and McGann fails to teach the following: selecting, based on the first node belonging to the first cluster, the first LM to use to convert the first utterance into a first text; determining a first intent from the first text as converted from the first utterance according to the first LM; selecting, based on the second node belonging to the second cluster, the second LM to use to convert the second utterance into a second text; and determining a second intent from the second text as converted from the second utterance according to the second LM.
	However, Zhou discloses a spoken dialog system using a best-fit language model and best fit grammar (Abstract), wherein a current dialog state is used to select a dialog-state dependent LM and/or grammar to be used by a speech recognizer ([0004 – 0010] [0015 – 0018] [0023] [0024] [0027 – 0032]).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time of applicant’s invention to improve the method disclosed by the combination of Cuesta and McGann in the same way that Zhou’s method has been improved to achieve the following 

For claims 6, and 19,  Cuesta and McGann further disclose, wherein navigating to the second node of the dialog includes transmitting a first natural language response to a user based on the second node (Cuesta, 3.4 LM based on the clustering of dialogue elements, 3.4.2. Semi-automatic semantic hierarchical clustering, 4. Evaluation and 4.3 Using hierarchical single-level LSA clustering pg.1076 – 1078 and 1080 - 1082) (McGann, response by the dialog engine may be a prompt to be output to the user for the identified target node, [0061] [0075 – 0077] [0117]); and wherein navigating to the third node of the dialog includes transmitting a second natural language response based on the third node to the user (Cuesta, 3.4 LM based on the clustering of dialogue elements, 3.4.2. Semi-automatic semantic hierarchical clustering, 4. Evaluation and 4.3 Using hierarchical single-level LSA clustering pg.1076 – 1078 and 1080 - 1082) (McGann, 

For claims 9 and 20, Cuesta, McGann and Zhou further disclose: receiving a third utterance (McGann, the process repeats so that the dialog engine receives a spoken utterance, [0062] [0114] [0115] [0117] [0119] [0120]); converting the third utterance into a third text based on the second specialized LM (Cuesta, 3.4 LM based on the clustering of dialogue elements, 3.4.2. Semi-automatic semantic hierarchical clustering pg.1076 – 1078) (McGann, [0061] [0062] [0111 – 0113]) (McGann, the process repeats to that the dialog engine processes the user action and computes a user turn in the dialog, [0062] [0117] [0119 – 0124]  [0139] [0140] [0142 -0144]) (Zhou, [0004 – 0010] [0015 – 0018] [0023] [0024] [0027 – 0032]);  and navigating to a fourth node of the dialog based on a third intent determined from the third text (McGann, the process repeats so that dialog engine computes a system turn identifying a next best response to be provided by the dialog engine for the user turn…such response may be  to identify a target node having a highest belief value for advancing the dialog to that node, wherein a next block down the hierarchy is retrieved and executed, [0061] [0062] [0117] [0119] [0122 – 0124] [0129] [0138]) (Zhou, [0004 – 0010] [0015 – 0018] [0023] [0024] [0027 – 0032]), wherein the fourth node belongs to the first cluster (McGann, dialog elements embodied as a nodes in a dialog tree/domain model comprising a decision tree with associated intent and goal nodes which incorporate functions of a dialog flow and associated blocks, Fig. 2 and Fig.3; [0005] [0006] [0061] [0111 – 0113]) (Cuesta, fourth element is clustered into same cluster as first element, 3.4 LM based on the clustering of dialogue elements, 3.4.2. Semi-automatic semantic hierarchical clustering pg.1076 – 1078).
Claims 10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over McGann et al. (US 2018/0336896)(“McGann”) in view of Cuesta et al. (“On the dynamic adaptation of language models based on dialogue information”), and further in view of Zhou (US 2003/0149561).
For claim 10, McGann discloses a system (Abstract), comprising: a navigation tracker (dialog controller, Fig.1, 158), configured to identify a current node in a dialog tree  (domain model comprising a decision tree with associated intent and goal nodes which incorporate functions of a dialog flow and associated blocks, Fig. 2 and Fig.3; [0005] [0006][0061] [0111 – 0113]) (controller 158 identifies/gets a focus block in the dialog flow, [0061] [0115]); and dialog service (dialog engine, Fig.1,160) configured to navigate between the current node and a subsequent node in the dialog tree (the dialog engine analyzes the customer’s responses during each turn of the dialog and provides to the dialog controller identification of next block of dialog that is recommended based on each response, [0062] [0063] [0068 – 0073] [0078 – 0088]), wherein navigating to the subsequent node signals to the navigation tracker to identify the subsequent node in the dialog tree (the dialog engine provides to the dialog controller identification of a next block, [0062] [0086 – 0094] [0117] [0119]). Yet, McGann fails to teach the following: a specialized LM associated with the current node is selected; a speech-to-text converter configured to receive utterances of natural language speech and convert the utterance into text based on the specialized LM selected for the current node; and a new specialized LM associated with the subsequent node for the speech-to-text converter to use when converting a subsequent utterance into text is selected.

Moreover, McGann further discloses wherein dialog elements (intents and goals, Fig.3, 302 and 304) are embodied as a nodes in a dialog tree (domain model comprising a decision tree with associated intent and goal nodes which incorporate functions of a dialog flow and associated blocks, Fig. 2 and Fig.3; [0005] [0006][0061] [0111 – 0113]).
Additionally, Zhou discloses a spoken dialog system using a best-fit language model and best fit grammar (Abstract), wherein a current dialog state is used to select a dialog-state dependent LM and/or grammar to be used by a speech recognizer ([0004 – 0010] [0015 – 0018] [0023] [0024] [0027 – 0032]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of applicant’s invention to improve McGann’s invention in the same way that Cuesta’s and Zhou’s systems and methods have been improved to achieve the following predictable results for the purpose of providing an automated response system which expands the ability to understand user intent including adapting language models to achieve better speech recognition rates (McGann, [0015]) (Cuesta, 1.Introduction): selecting a language model based on state of the dialogue, wherein the state of the dialogue comprises a focus block/node (McGann, focus block/node indicates a point an interaction, [0061] [0062] [0111] [0112] [0115 – 0117]), and the block/node (dialogue elements i.e. intent and goals) is associated with a specialized language model so that it is further selected as the language model; a speech-to-text converter configured to receive utterances of natural language speech and convert the utterance into text based on the specialized LM selected for the current node; and a new specialized LM associated with the subsequent node 

For claim 12, McGann and Cuesta further disclose, wherein the clusters of nodes in the dialog tree group together nodes comprising the dialog tree based on vocabulary shared in training sentences for nodes of a given cluster (McGann, [0061] [0062] [0111 – 0113]) (Cuesta, we build a co-occurrence matrix, its rows being a set of documents under analysis, and its columns, the words among which the semantic relationships are to be discovered…we build the matrix using the frequency that each concept and/or goal appears on each labelled sentence in our database … the next step of the algorithm consists of applying a SVD over this matrix. The goal of SVD is to discover a projected space in which the semantic relationships arise…the semantic approach based on LSA, together with the Pearson correlation distance, tends to cluster those concepts or goals with a strong relationship between them, 3.4.2. Semi-automatic hierarchical clustering, pg.1077 and 1078).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over McGann et al. (US 2018/0336896) (“McGann”) in view of Cuesta et al. (“On the dynamic adaptation of language models based on dialogue information”), and further in view of Zhou (US 2003/0149561) and further in view of examiner’s official notice.
For claim 11, the combination of McGann, Cuesta and Zhou further discloses a plurality of specialized LMs (Cuesta, 3.4 LM based on the clustering of dialogue elements, 4.Evaluation and 4.3 Using hierarchical single-level LSA clustering, pg. 1080 - 1082) (Zhou, [0004 – 0010] [0015 – 0018] [0023] [0024] [0027 – 0032]) for use in conjunction with the speech-to-text 
However, the combination of McGann, Cuesta and Zhou fails to teach that the specialized LMs are stored.
However, examiner takes official notice that it was well known and obvious at the time of applicant’s invention to store data used by a computer system (McGann, [0171 – 0175]) (Cuesta, 2. Spoken Dialogue System, pg. 1073) for the purpose of effectively automating a process. Therefore, it would have been obvious at the time of applicant’s invention for the specialized LMs to be stored for a similar reason/rationale.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SONIA L GAY whose telephone number is (571)270-1951.  The examiner can normally be reached on Monday-Friday 9-5 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SONIA L GAY/Primary Examiner, Art Unit 2657